        Case 3:20-cv-00347 Document 6 Filed on 12/04/20 in TXSD Page 1 of 16
                                                                         United States District Court
                                                                           Southern District of Texas

                                                                              ENTERED
                                                                          December 04, 2020
            IN THE UNITED STATES DISTRICT COURTDavid J. Bradley, Clerk
            FOR THE SOUTHERN DISTRICT OF TEXAS
                    GALVESTON DIVISION
                                   ══════════
                                    No. 3:20-347
                                   ══════════

                     CLINTON HURLEY, TDCJ # 02096427, PLAINTIFF,

                                          v.

                         WARDEN KRISTI PITTMAN, DEFENDANT.

             ══════════════════════════════════════════
               ORDER FOR A MORE DEFINITE STATEMENT
             ══════════════════════════════════════════

JEFFREY VINCENT BROWN, UNITED STATES DISTRICT JUDGE.

         Plaintiff Clinton Hurley is incarcerated in the Texas Department of Criminal

Justice–Correctional Institutions Division (“TDCJ”). Hurley proceeds pro se and

in forma pauperis. So that the court can properly evaluate the merits of this action,

the plaintiff is ORDERED to submit a more definite statement of the facts

underlying this claim by filing a written response to the questions posed below

within thirty (30) days of the date of this order:

                                    QUESTIONS

   1.     Provide the date that you were admitted to TDCJ most recently. If you do

          not know the exact date, provide an approximate date (month and year).

   2.     Provide the dates of any prior admissions to TDCJ and the dates of your

          release.


1/16
       Case 3:20-cv-00347 Document 6 Filed on 12/04/20 in TXSD Page 2 of 16




  3.     Provide the dates you were assigned to the Ramsey I Unit. If you do not

         know the exact dates, provide approximate dates (month and year).

  4.     Provide the dates you have been assigned to the trusty camp at the Ramsey

         I Unit. If you do not know the exact dates, provide approximate dates

         (month and year).

  5.     You claim that Warden Pittman at the Ramsey I Unit failed to protect you

         from infection with COVID-19. Have you been in close personal contact

         with other persons who were positive for COVID-19? If so, answer the

         following questions separately for each occasion that is a basis for your

         claims in this lawsuit:

           a. List the date of the close personal contact.

           b. Describe the persons who were positive for COVID-19 (for example,

              inmates, staff, etc.).

           c. How do you know that these persons were positive?

           d. Where were you (for example, trusty camp, main building, another

              TDCJ unit, a work site) when you were close to an infected person on

              this date? Be as specific as possible.

           e. How close did an infected person come to you on this date? Be as

              specific as possible and estimate using inches, feet, or other units of

              distance.




2/16
       Case 3:20-cv-00347 Document 6 Filed on 12/04/20 in TXSD Page 3 of 16




           f. How long were the infected persons in close proximity to you on this

              date? Be as specific as possible and estimate minutes, hours, or other

              units of time.

  6.     Describe your current housing situation at the Ramsey I Unit. If you allege

         that inmates who are infected with COVID-19 are housed in close proximity

         to you, explain briefly. Include estimated distances and time of exposure,

         as in the questions above.

  7.     Have you been tested for COVID-19? If so, answer the following separately

         for each time you were tested:

           a. When were you tested? Provide the date as specifically as possible.

           b. Where were you (for example, clinic, cell, etc.) when you received the

              test?

           c. Who (name, title, and by whom employed) administered the test?

           d. If you know, what were the results of the test?

  8.     Have you been diagnosed with COVID-19? If so, answer the following

         questions:

           a. When were you diagnosed with COVID-19?            Provide the date as

              specifically as possible.

           b. Where were you (for example, clinic, cell, etc.) when you received the

              diagnosis?

           c. Who (name, title, and by whom employed) diagnosed you?

           d. Describe your current condition.
3/16
       Case 3:20-cv-00347 Document 6 Filed on 12/04/20 in TXSD Page 4 of 16




  9.     Have you had any physical symptoms that you attribute to COVID-19,

         whether or not you have been diagnosed? If so, answer the following:

           a. Describe the symptoms.

           b. List the dates that your symptoms began and ended.

  10. Have you received any medical treatment other than testing that is related

         to COVID-19 or its symptoms? If so, answer the following:

           a. Identify the kind of treatment you received (for example, clinic visit,

              medication, hospitalization, etc.).

           b. Where (for example, clinic, hospital, etc.) did you receive the

              treatment?

           c. Identify the medical professional (name, title, and by whom

              employed) who provided the treatment.

           d. When did you first receive this treatment?         Provide a date as

              specifically as possible.

           e. When was the most recent time you received this treatment?

  11. You state that you were sick from July 4-17, 2020. Answer the following

         questions:

           a. List all symptoms you had from July 4-17, 2020.

           b. Did you receive medical treatment for these symptoms? If so, answer

              the following questions separately for each treatment you received:

              i.   Identify the kind of treatment you received (for example, clinic

                   visit, medication, hospitalization, etc.).
4/16
       Case 3:20-cv-00347 Document 6 Filed on 12/04/20 in TXSD Page 5 of 16




              ii. Where (for example, clinic, hospital, etc.) did you receive the

                  treatment?

              iii. Identify the medical professional (name, title, and by whom

                  employed) who provided the treatment.

              iv. When did you first receive this treatment? Provide a date as

                  specifically as possible.

              v. When was the most recent time you received this treatment?

           c. Were you diagnosed with COVID-19 in July 2020? If so, who (name,

              title, and by whom employed) diagnosed you?

           d. If you were not diagnosed with COVID-19 but believe that you had

              COVID-19 on these dates, provide the facts that support your belief.

           e. Do you allege that Pittman is responsible for your illness in July 2020?

              If so, provide all facts that support your belief.

  12. Are you alleging that Pittman was aware of a risk to your health or safety

         from COVID-19 and disregarded the risk? If so, answer the following:

           a. Describe the specific risk to your health or safety.

           b. How did this defendant become aware of the risk? Explain how you

              know that this defendant was aware of the risk to you.

           c. Provide the dates on which the defendant was aware of the risk to you.

              Explain how you know.

           d. Explain what this defendant did or failed to do after becoming aware

              of the risk. Provide dates as specifically as possible.
5/16
       Case 3:20-cv-00347 Document 6 Filed on 12/04/20 in TXSD Page 6 of 16




           e. Did this defendant’s action or inaction cause harm to you personally?

              If so, describe the harm and provide the date when this harm

              occurred. Explain why the harm was caused by this defendant’s action

              or inaction.

  13. Do you allege that TDCJ staff at the Ramsey I Unit moved inmates who

         were infected with COVID-19 from the main building and other TDCJ units

         into the trusty camp? If so, answer the following questions separately for

         each time this occurred:

           a. Provide the date when infected inmates were moved into the trusty

              camp. If you do not have an exact date, estimate as closely as possible.

           b. Where did the infected inmates come from (main building or another

              TDCJ unit) on this date?

           c. Approximately how many inmates were moved into the trusty camp

              on this date?

           d. On this date, was any part of the trusty camp under quarantine? Was

              the main building or the other TDCJ unit under quarantine? Explain

              and state how you know.

           e. Where were you housed on this date? Describe your location as

              specifically as possible and state whether you were quarantined at the

              time.




6/16
       Case 3:20-cv-00347 Document 6 Filed on 12/04/20 in TXSD Page 7 of 16




           f. If you know, name the officials who ordered this movement of infected

              inmates. If you do not have the officials’ names, provide job titles or

              other identifying information.

           g. If you know, what was the officials’ reason or supposed reason for

              ordering this movement of infected inmates? If you believe the reason

              was wrong, explain briefly why.

           h. Did this action cause harm to you personally? If so, describe how you

              were harmed and when the harm occurred. Explain why the harm was

              caused by this action.

           i. If you allege that Pittman was responsible for this movement of

              inmates, explain.      Be as specific as possible and explain any

              involvement Pittman had.

           j. Do you allege that Pittman was aware of a risk to your health or safety

              from this action but disregarded the risk? If so, answer the following

              questions:

             i.   Describe the specific risk to your health or safety.

             ii. Explain how the defendant became aware of this specific risk and

                  how you know.

             iii. Provide the dates on which the defendant was aware of this risk to

                  you. Explain how you know.




7/16
       Case 3:20-cv-00347 Document 6 Filed on 12/04/20 in TXSD Page 8 of 16




             iv. Did you complain about this risk to Pittman? If so, state whether

                    your complaint was made orally or in writing and provide the

                    specific date that you complained about the risk.

             v. What response, if any, did Pittman make to your complaint?

             vi. Explain what Pittman did or failed to do after she received your

                    complaint. Be specific.

  14. You allege that inmate workers from the Ramsey I Unit’s trusty camp were

         sent to surrounding units that were under quarantine, and then back to the

         trusty camp, increasing the risk for all trusty camp inmates. Answer the

         following questions separately for each time you complain about in this

         lawsuit:

           a. Provide the date when trusty inmates were sent to another unit or

              building. If you do not have an exact date, estimate as closely as

              possible.

           b. Where (unit, building, etc.) were the trusty camp inmates sent on this

              date?

           c. Approximately how many inmates from the trusty camp were sent to

              another unit or building on this date?

           d. How long were the inmates at the other unit or building on this date?

              Be as specific as possible.




8/16
       Case 3:20-cv-00347 Document 6 Filed on 12/04/20 in TXSD Page 9 of 16




           e. On this date, was any part of the trusty camp under quarantine? Was

              the other building or unit under quarantine? Explain and state how

              you know.

           f. Were you one of the inmates sent to the other building or unit on this

              date? If so, answer the following questions:

              i.   Were you quarantined at the time?

              ii. Did you have any symptoms at the time that you attribute to

                   COVID-19? Explain.

              iii. Do you allege that you were exposed to COVID-19 on this date? If

                   so, provide all facts that support your allegation.

           g. If you know, name the officials who ordered the trusty camp inmates

              to be sent to the other location on this date. If you do not have the

              officials’ names, provide job titles or other identifying information.

           h. If you know, what was the officials’ reason or supposed reason for

              ordering this movement of trusty camp inmates? If you believe the

              reason was wrong, explain briefly why.

           i. Did this action cause harm to you personally? If so, describe how you

              were harmed and when the harm occurred. Explain why the harm was

              caused by this action.

           j. If you allege that Pittman was responsible for this movement of trusty

              camp inmates, explain. Be as specific as possible and explain any

              involvement Pittman had.
9/16
   Case 3:20-cv-00347 Document 6 Filed on 12/04/20 in TXSD Page 10 of 16




         k. Do you allege that Pittman was aware of a risk to your health or safety

             from this action but disregarded the risk? If so, answer the following

             questions:

            i.   Describe the specific risk to your health or safety.

            ii. Explain how the defendant became aware of this specific risk and

                 how you know.

            iii. Provide the dates on which the defendant was aware of this risk to

                 you. Explain how you know.

            iv. Did you complain about this risk to Pittman? If so, state whether

                 your complaint was made orally or in writing and provide the

                 specific date that you complained about the risk.

            v. What response, if any, did Pittman make to your complaint?

            vi. Explain what Pittman did or failed to do after she received your

                 complaint. Be specific.

  15. You allege that TDCJ staff did not properly clean or sterilize cubicles after

        moving an infected inmate out and before moving a non-infected inmate

        into the same cubicle. Answer the following questions separately for each

        time you complain about in this lawsuit:

         a. Provide the date when a non-infected inmate was moved into a cubicle

             that had not been cleaned. If you do not have an exact date, estimate

             as closely as possible.


10/16
    Case 3:20-cv-00347 Document 6 Filed on 12/04/20 in TXSD Page 11 of 16




        b. Provide the location of the cubicle as specifically as possible. Was it

           in the Ramsey I Unit trusty camp or somewhere else?

        c. On this date, was the area containing the cubicle under quarantine?

           Explain and state how you know.

        d. Were you assigned to this particular cubicle? If so, provide the dates

           you were assigned there. If not, explain who was assigned there.

        e. If you know, name the officials who ordered non-infected inmates to

           be housed in cubicles that had not been cleaned on this date. If you

           do not have the officials’ names, provide job titles or other identifying

           information.

        f. If you know, what was the officials’ reason or supposed reason for

           ordering that a non-infected inmate be housed in a cubicle that had

           not been cleaned? If you believe the reason was wrong, explain briefly

           why.

        g. Did this action cause harm to you personally? If so, describe how you

           were harmed and when the harm occurred. Explain why the harm was

           caused by this action.

        h. Do you allege that you were infected with COVID-19 because of this

           action? If so, provide all facts that support your allegation.

        i. If you allege that Pittman was responsible for assigning non-infected

           inmates to cubicles that had not been cleaned, explain. Be as specific

           as possible and explain any involvement Pittman had.
11/16
   Case 3:20-cv-00347 Document 6 Filed on 12/04/20 in TXSD Page 12 of 16




         j. Do you allege that Pittman was aware of a risk to your health or safety

            from this action but disregarded the risk? If so, answer the following

            questions:

            i.   Describe the specific risk to your health or safety.

            ii. Explain how the defendant became aware of this specific risk and

                 how you know.

            iii. Provide the dates on which the defendant was aware of this risk to

                 you. Explain how you know.

            iv. Did you complain about this risk to Pittman? If so, state whether

                 your complaint was made orally or in writing and provide the

                 specific date that you complained about the risk.

            v. What response, if any, did Pittman make to your complaint?

            vi. Explain what Pittman did or failed to do after she received your

                 complaint. Be specific.

  16. You allege that Pittman failed to adhere to her promise to prevent COVID-

        19 infection. Answer the following questions:

         a. Explain what you mean by Pittman’s “promise.” What exactly did she

            promise? Be as specific as possible.

         b. Provide the date that Pittman made this promise.

         c. Was the promise in writing? If so, do you have a copy?

         d. Did Pittman make this promise verbally? If so, were you present? If

            not, explain how you know.
12/16
   Case 3:20-cv-00347 Document 6 Filed on 12/04/20 in TXSD Page 13 of 16




         e. Explain why you believe Pittman failed to keep her promise. Be

             specific and provide relevant dates.

         f. Explain how you were personally harmed by Pittman’s failure to keep

             her promise.

  17. Do you claim that Pittman violated TDCJ policy?               If so, answer the

        following questions:

         a. Do you know the name or number of the TDCJ policy that she

             violated? If so, provide it.

         b. Is this policy in writing? If so, do you have a copy?

         c. Explain to the best of your ability what the policy says and what it

             requires.

         d. Is the policy specific to TDCJ operations during the COVID-19

             pandemic or was it in effect before the pandemic?

         e. If you know, does the policy apply only to the Ramsey I Unit or to all

             of TDCJ?

         f. Explain to the best of your ability why the policy is relevant to your

             claims in this lawsuit.

         g. Explain how Pittman violated the policy. Be as specific as possible.

         h. Explain how you were harmed personally by Pittman’s violation of the

             policy. Provide the date that the harm occurred.

  18. You have submitted a copy of Grievance No. 2020155650. If you disagree

        with the official response to the grievance, explain briefly why.
13/16
   Case 3:20-cv-00347 Document 6 Filed on 12/04/20 in TXSD Page 14 of 16




  19. Have you filed any additional grievances concerning the allegations that

        you have raised in your complaint? If so, answer the following questions

        separately for each grievance you filed that is relevant to your claims in this

        lawsuit:

          a. List the date that you filed the grievance.

         b. Describe the complaint you made in your grievance.

         c. If you know, provide the grievance number.

         d. Describe the official response you received to this grievance.

         e. If you were dissatisfied with the initial (step 1) response to your

             grievance, did you file an appeal (step 2)? If not, state why not. If so,

             what response did you receive?

         f. If you disagree with the step 2 result, briefly explain why.

  20. What relief do you request from the court for your claims? Be specific. If

        you are seeking injunctive relief, state exactly what you want Pittman to do

        or to stop doing. If you are seeking monetary damages, describe the harm

        you suffered that provides the basis for the damages you seek.

  21. What is your date of birth?

  22. List all identification numbers you have ever been assigned by any jail or

        prison, state or federal (for example, TDCJ numbers, county jail SPN

        numbers, federal prison register numbers, etc.). For all numbers listed,

        identify the particular institution that assigned the number.


14/16
    Case 3:20-cv-00347 Document 6 Filed on 12/04/20 in TXSD Page 15 of 16




   23. List all the lawsuits, of any nature, you have ever filed in state and federal

        court, including the case number, full case name (including all parties),

        type of case, and the outcome.

                                INSTRUCTIONS

       The plaintiff is admonished to heed the following instructions with care. The

plaintiff’s response is due thirty (30) days from the date of this order as shown

below. The plaintiff is instructed to label his response “Plaintiff’s More Definite

Statement” and to include the correct civil-action number as shown above in the

style of this case.

       The plaintiff is directed to answer the foregoing questions to the best of his

ability based on personal knowledge and the information available to him. He is

further advised that legal research or resort to a review of prison records is not

required. The plaintiff is instructed to submit his responses to the foregoing

questions by copying each question as posed by the court and then writing the

answer as neatly as possible underneath each question in numbered paragraphs

corresponding to the question being answered. The plaintiff must also include

somewhere in his response the following affirmation: “I swear under penalty of

perjury that these answers are true and correct to the best of my knowledge.”

       No summons will issue until the court has completed an evaluation of the

plaintiff’s response to the foregoing questions. The plaintiff’s failure to comply as

directed may result in the dismissal of this action for want of prosecution under

Rule 41(b) of the Federal Rules of Civil Procedure without further notice.
15/16
   Case 3:20-cv-00347 Document 6 Filed on 12/04/20 in TXSD Page 16 of 16




        The Clerk will provide a copy of this order to the plaintiff.
                                         4th day of
        Signed on Galveston Island this ____              December      , 2020.


                                         _____________________________
                                              JEFFREY VINCENT BROWN
                                           UNITED STATES DISTRICT JUDGE




16/16
